Exhibit 10.6

 

CUSTODIAL AGREEMENT

 

CUSTODIAL AGREEMENT, dated as of June 22, 2011 (this “Agreement”), among CAPITAL
ONE, NATIONAL ASSOCIATION (“Capital One”), as custodian (together with its
successors in such capacity, the “Custodian”), BRT RLOC LLC (the “Borrower”),
BRT REALTY TRUST, as Servicer (together with its successors in such capacity,
the “Servicer”), and CAPITAL ONE, NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Loan and Security Agreement, dated as of the date
hereof (as amended, restated, supplemented and/or otherwise modified from time
to time, the “LSA”), among the Lenders named therein (collectively, the
“Lenders”), the Custodian, the Agent, the Servicer, BRT Realty Trust, as
guarantor, and the Borrower, the Lenders have agreed to provide financing for
the purchase and/or origination by the Borrower of certain Receivables and the
Related Security and Other Conveyed Property related thereto;

 

WHEREAS, pursuant to the LSA, the Borrower has granted to the Agent, for the
benefit of the Lenders, a security interest in, among other things, all of the
Pledged Receivables and the related Receivable Files for the purpose of securing
the due and punctual payment of all amounts due from the Borrower under the
terms of the LSA;

 

WHEREAS, the Agent desires that the Custodian hold such Receivable Files and
other documents related thereto as the Custodian for, and bailee of, the Agent,
for the benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
of other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                                       Definitions.  Capitalized terms used
but not otherwise defined herein have the meanings ascribed thereto in the LSA. 
The following terms shall have the following meanings when used in this
Agreement:

 

“Authorized Representative” has the meaning set forth in Section 20 hereof.

 

“Collateral Receipt” has the meaning set forth in Section 5 hereof.

 

“Deficiency” means, with respect to any Receivable File, (i) the failure of one
or more Specified Documents contained therein to appear, on its face, to be
fully executed or to correspond to the information on the related Receivables
Schedule except item (iv) of  such Receivables Schedule, (ii) one or more
Specified Documents contained therein are mutilated, damaged, torn or otherwise
physically altered (provided, that handwritten additions, changes or corrections
shall not constitute physical alteration if initialed by

 

--------------------------------------------------------------------------------


 

Borrower or BRT and the applicable Obligor) or (iii) the absence from a
Receivable File of any Specified Document required to be contained in such
Receivable File.

 

“Monthly Report” has the meaning set forth in Section 7(e) hereof.

 

“Notice of Pledge” means a fully executed Confirmation and Notice of Pledge in
the form of Exhibit 5 to this Agreement.

 

“Receivables Schedule” means the schedule of Contracts evidencing Pledged
Receivables appended to a Notice of Pledge delivered by the Borrower to the
Custodian and the Agent.  Each such schedule shall identify each Contract by
(i) Obligor name; (ii) the type of Contract; (iii) all Underlying Collateral for
such Contract; (iv) the Outstanding Balance of the Receivable related to such
Contract as of the date of Pledge; (v) whether such Contract has a co-lender or
a participant; and (vi) which of the items listed in clauses (i) and (ii) of the
definition of the term Receivable File, if applicable, were received by the
Servicer or the Borrower in connection with such Contract.

 

“Request for Release of Documents” means a request for release, appropriately
completed, substantially in the form of Exhibit 1 to this Agreement.

 

“Specified Documents” means, with respect to any Receivable File, (i) the
documents required to be contained in such Receivable File pursuant to the
definition of Receivable File and (ii) any other documents listed in the
definition of Receivable File that are also listed in the related Receivables
Schedule (pursuant to clause (vi) of the definition of Receivables Schedule) as
having been received by BRT, the Servicer or the Borrower in connection with
such Contract.

 

“Third-Party Claim” has the meaning set forth in Section 16 hereof.

 

2.                                       Appointment of the Custodian.  Subject
to the terms and conditions hereof, each of the Agent and the Borrower hereby
revocably appoints the Custodian, and the Custodian hereby accepts such
appointment and agrees, to act as custodian, bailee and collateral agent on
behalf of the Borrower and the Agent, for the benefit of the Lenders, to
maintain exclusive custody of the Receivable Files pertaining to the Receivables
from time to time Pledged under the LSA in order to perfect the ownership
interest of the Borrower and the security interest of the Agent, for the benefit
of the Lenders, in the Contracts evidencing such Receivables and the other items
in the Receivable Files and any and all proceeds of the foregoing.  In
performing its duties hereunder, the Custodian agrees to act with reasonable
care, using that standard of skill and attention that the Custodian would
exercise with respect to the files relating to all comparable loan receivables
that it services or holds for itself or others (provided, that if applicable
industry standards of care, skill and attention are more stringent than the
Custodian’s standard of care skill and attention, the Custodian shall be
obligated to follow the more stringent industry standards).

 

2

--------------------------------------------------------------------------------


 

3.                                       Delivery of Receivable Files.

 

(a)                                  Not later than 5:00 P.M. (New York City
time) two (2) Business Days prior to any Borrowing Date, the Borrower shall
deliver (or cause to be delivered) to the Custodian a Notice of Pledge together
with an accurate and complete Receivables Schedule listing each of the
Receivables to be Pledged under the LSA on such Borrowing Date and all
information with respect to such Receivables and the related Contracts required
pursuant to the definition of the term Receivables Schedule.  Not later than
5:00 P.M. (New York City time) two (2) Business Days prior to any Borrowing
Date, the Borrower shall deliver (or cause to be delivered) and release to the
Custodian as custodian for, and bailee of, the Agent, for the benefit of the
Lenders, the Receivable File pertaining to each of the Receivables to be Pledged
under the LSA on such Borrowing Date.  The information set forth on any
Receivables Schedule delivered pursuant to this Section 3(a) shall also be
concurrently delivered to the Custodian in an electronic format mutually
acceptable to the Borrower and the Custodian.

 

(b)                                 The Custodian shall be entitled to rely upon
each Receivables Schedule provided by the Borrower pursuant to Section 3(a) as
the conclusive schedule in its review, pursuant to Section 5 hereof, of the
Receivable Files.

 

(c)                                  Promptly and in any event within three
(3) Business Days of receipt and no later than (i) one hundred and eighty (180)
days after the related Receivable becomes a Pledged Asset under the LSA if the
real estate comprising the Underlying Collateral is not located in the State of
New York and (ii) two hundred and seventy (270) days after the related
Receivable becomes a Pledged Asset under the LSA if the real estate comprising
the Underlying Collateral is located in the State of New York, the Borrower
shall forward to the Custodian for inclusion in the appropriate Receivable File
the recorded mortgage (and the assignments thereof to the Borrower, if any), and
the Custodian shall add such mortgage and such assignments to the appropriate
Receivable File.

 

(d)                                 From time to time, the Borrower shall
forward to the Custodian for inclusion in the appropriate Receivable File any
additional documents which come into existence and are required to be included
in a Receivable File previously delivered to the Custodian or are otherwise
material to such Pledge Receivable, and the Custodian shall add such additional
documents to the appropriate Receivable File.

 

4.                                       Intentionally Omitted.

 

5.                                       Certification.

 

(a)                                  Not later than 1:00 P.M. (New York City
time) on the applicable Borrowing Date, the Custodian shall deliver to the Agent
and the Borrower an acknowledged Notice of Pledge and a certificate (each such
certificate, a “Collateral Receipt”), in the form annexed as Exhibit 2 hereto,
to the effect that, as to each Pledged Receivable listed on the Receivables
Schedule delivered to the Custodian and the Agent  pursuant to Section 3(a),
(i) all Specified Documents with respect to the related Receivable File appear,
on their face, to be fully executed and are in its possession, (ii) such
Specified Documents have been reviewed by it and have not been mutilated,

 

3

--------------------------------------------------------------------------------


 

damaged, torn or otherwise physically altered (handwritten additions, changes or
corrections shall not constitute physical alteration if initialed by Borrower or
BRT and the Obligor related to such Pledged Receivable) and such documents
relate to such Pledged Receivable, and (iii) other than the item required under
clause (iv) of the definition of the Receivables Schedule, based on its
examination of the related Receivable File, the information set forth on the
Receivables Schedule with respect to such Pledged Receivable accurately reflects
the information set forth in the related Receivable File; provided, however that
if any of the foregoing statements are, in part or in whole, not true and
correct, the Custodian shall detail in an accompanying exception report any
Deficiencies that it discovers.

 

(b)                                 The Borrower, the Agent, and the Custodian
may from time to time agree in writing to alternative certification procedures
with respect to any particular Pledged Receivable.

 

6.                                       Deficiencies In Receivable Files.

 

(a)                                  If any Collateral Receipt exception report
discloses any Deficiencies in any of the related Receivable Files, then the
Custodian promptly (and, in any case, not later than the delivery of such
Collateral Receipt) shall notify the Servicer, the Borrower and the Agent of
such Deficiencies.  The Agent shall notify the Custodian and the Servicer in
writing that either (i) the Deficiencies noted in such Collateral Receipt
exception report are waived or (ii) the Servicer shall either (x) cure the
Deficiencies noted in such Collateral Receipt exception report within thirty
(30) days of the date of such notification or (y) request that the related
Receivable File be returned to the Borrower (and, upon the receipt of any such
request, the Custodian shall promptly return the related Receivable File to the
Borrower at Borrower’s sole cost and expense) (it being understood by the
parties hereto that the Receivable related to any Receivable File as to which an
unwaived Deficiency exists, shall be deemed not to be an Eligible Receivable
under the LSA).

 

(b)                                 If a notice given to the Custodian by the
Agent pursuant to Section 6(a) states that the Servicer shall take an action
specified in clause (ii) of Section 6(a) above and the Servicer fails to take
either such action within the time period set forth in clause (ii) of
Section 6(a) above, then the Custodian shall notify the Agent and the Servicer
of such failure and shall return the deficient Receivable File to the Borrower.

 

(c)                                  Within five (5) Business Days after receipt
by the Custodian of any additional documents pursuant to Section 6(a), the
Custodian shall review such documents and deliver to the Agent a revised
Collateral Receipt exception report.  If the revised Collateral Receipt
exception report shall indicate any remaining Deficiencies in a Receivable File,
the provisions of this Section 6 shall again be followed.

 

4

--------------------------------------------------------------------------------


 

7.                                       Obligations of the Custodian.

 

(a)                                  The Custodian shall segregate and maintain
continuous custody of the Receivable Files in secure and fire resistant
facilities in accordance with customary standards for such custody.

 

(b)                                 With respect to the documents constituting
each Receivable File, the Custodian shall (A) act as the custodian for, and the
bailee of the Borrower to perfect the ownership interest of the Borrower in the
documents constituting such Receivable File, (B) act as the custodian for, and
the bailee (for purposes of UCC Section 9-313) of, the Agent, for its benefit
and the benefit of the Lenders to perfect the security interest of the Agent,
for its benefit and the benefit of the Lenders, in the documents constituting
such Receivable File, (C) hold all documents constituting such Receivable File
received by it for the exclusive use and benefit of the Agent, for its benefit
and the benefit of the Lenders, and (D) make dispositions thereof only in
accordance with the terms of this Agreement or with written instructions
furnished by the Agent.

 

(c)                                  In the event that (i) the Agent, the
Borrower, or the Custodian shall be served by a third party with any type of
levy, attachment, writ or court order with respect to any Receivable File or a
document included within a Receivable File or (ii) a third party shall institute
any court proceeding by which any Receivable File or a document included within
a Receivable File shall be required to be delivered otherwise than in accordance
with the provisions of this Agreement, the party receiving such service shall
promptly deliver or cause to be delivered to the other parties to this Agreement
copies of all court papers, orders, documents and other materials concerning
such proceedings.  The Custodian shall continue to hold and maintain all
Receivable Files that are the subject of such proceedings pending a final order
of a court of competent jurisdiction permitting or directing disposition
thereof.  Upon final determination of such court, the Custodian shall dispose of
such Receivable File or any document included within such Receivable File as
directed by such determination or, if no such determination is made, in
accordance with the provisions of this Agreement.  Expenses of the Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

 

(d)                                 The Custodian shall immediately notify the
Agent in writing if the recorded mortgage and assignments thereof from BRT to
Borrower are not delivered to the Custodian for inclusion in the Receivable File
for such Pledged Receivable within (i) one hundred and eighty (180) days after
the related Receivable becomes a Pledged Asset under the LSA if the real estate
comprising the Underlying Collateral is not located in the State of New York and
(ii) two hundred and seventy (270) days after the related Receivable becomes a
Pledged Asset under the LSA if the real estate comprising the Underlying
Collateral is located in the State of New York.

 

(e)                                  On and after the request of the Agent, the
Custodian shall deliver to the Agent on the third Business Day of each calendar
month an exception report (the “Monthly Report”) in an electronic form, and
otherwise in form and substance to be agreed upon by the Custodian and the
Agent, that sets forth (i) a list of all Receivables Files held by the Custodian
as of the date of delivery of such Monthly Report, (ii) all Deficiencies with
respect to such Receivable Files as of the date of delivery of such

 

5

--------------------------------------------------------------------------------


 

Monthly Report and (iii) all items which the Custodian is waiting to receive or
report on pursuant to clause (d) above as of the date of delivery of such
Monthly Report.

 

8.                                       Release of Receivable Files.

 

(a)                                  The Custodian shall release all or any part
of the Receivable Files to the Agent upon written request of the Agent or, to
the extent specified in a written request by the Borrower (which shall have been
acknowledged and signed by the Agent) in connection with a release of Pledged
Receivables pursuant to the terms of the LSA, to the Borrower or its designee.

 

(b)                                 In addition, if the Servicer delivers a
Request for Release of Documents to the Custodian (which such Request for
Release of Documents shall have been acknowledged and signed by the Agent), the
Custodian shall deliver a specified Receivable File to the Servicer.  If a
Receivable File is released to the Servicer pursuant to the previous sentence
for the purpose of facilitating the servicing or enforcement of the Receivable
related to such Receivable File, the Servicer shall return such Receivable File
immediately upon its need for such Receivable File having come to an end.  At
such time as the Servicer returns any such Receivable File to the Custodian, the
Servicer shall provide written notice of such return to the Agent and the
Custodian in the form of Exhibit 3 to this Agreement.  The Custodian shall
acknowledge receipt of the returned materials by signing the Servicer’s notice
and shall promptly send copies of such acknowledgment of receipt to the Agent
and the Servicer.

 

9.                                       Fees and Expenses of the Custodian.  It
is understood that the Custodian shall be entitled to receive reimbursement for
reasonable out-of-pocket expenses under this Agreement and such expenses shall
be payable by the Borrower.

 

10.                                 [Intentionally omitted.]

 

11.                                 [Intentionally omitted.]

 

12.                                 Insurance of the Custodian.  If the
Custodian is not Capital One, the Custodian shall, at its own expense, maintain
at all times during the term of this Agreement and keep in full force and effect
(a) fidelity insurance, (b) theft of documents insurance, (c) fire insurance,
and (d) forgery insurance.  All such insurance shall be in amounts, with
standard coverage and subject to deductibles, as are customary for similar
insurance typically maintained by banks that act as custodian in similar
transactions.

 

13.                                 Periodic Statements.  Within
two (2) Business Day after the written request of the Agent, any Lender or the
Borrower, the Custodian shall provide to the requesting party a list of all the
Pledged Receivables for which the Custodian holds a Receivable File pursuant to
this Agreement.  Such list may be in the form of a copy of all Receivables
Schedules with manual deletions to specifically denote any Pledged Receivables
paid in full, liquidated or released since the date of this Agreement.  Such
list may be in the form of a Monthly Report.

 

6

--------------------------------------------------------------------------------


 

14.                                 Copies of Receivable Files.  Within
three (3) Business Days after the written request of the Agent, any Lender or
the Borrower, the Custodian shall provide the requesting party with copies of
the documents in the Receivable Files.  The payment of such fees and expenses
related thereto shall be payable by the Borrower.

 

15.                                 Resignation by and Removal of Custodian;
Successor Custodian.

 

(a)                                  The Custodian may, with or without cause,
at any time resign and terminate its obligations under this Agreement upon at
least sixty (60) days’ prior written notice to the Borrower and the Agent;
provided, however that no such resignation or termination shall be effective
until a successor Custodian is appointed (and accepts such appointment) pursuant
to the terms of this Section 15(a).  Promptly after receipt of notice of the
Custodian’s intended resignation, the Agent shall appoint, by written
instrument, a successor custodian, provided that, so long as no Event of Default
has occurred, Borrower shall have approved such successor custodian (which
approval shall not be unreasonably withheld).  If the Agent fails to appoint a
successor Custodian within sixty (60) days after receipt of the Custodian’s
notice of resignation, the Custodian may petition a court of competent
jurisdiction to appoint a successor custodian.  One original counterpart of any
aforementioned instrument of appointment shall be delivered to each of the
Borrower, the Agent and the successor custodian.

 

(b)                                 The Agent, with or without cause, upon at
least sixty (60) days’ written notice to the Custodian, may remove and discharge
the Custodian (or any successor custodian thereafter appointed) from the
performance of its obligations under this Agreement.  A copy of such notice
shall be delivered to the Borrower.  Promptly after the giving of notice of
removal of the Custodian, the Agent shall appoint, by written instrument, a
successor custodian, provided that, so long as no Event of Default has occurred,
Borrower shall have approved such successor custodian (which approval shall not
be unreasonably withheld).  If the Agent fails to appoint a successor Custodian
within sixty (60) days after receipt of the Custodian’s notice of resignation,
the Custodian may petition a court of competent jurisdiction to appoint a
successor custodian.  One original counterpart of such instrument of appointment
shall be delivered to each of the Borrower, the Agent, the Custodian and the
successor custodian.

 

(c)                                  In the event of any such resignation or
removal, after the payment of outstanding fees and expenses, the Custodian shall
promptly transfer to the successor custodian, as directed in writing by the
Agent, all Receivable Files being administered under this Agreement.

 

16.                                 Indemnity.  The Borrower agrees to indemnify
and hold harmless the Custodian against any and all claims, losses, liabilities,
damages or expenses (including, but not limited to, reasonable attorneys’ fees,
court costs and costs of investigation) of any kind or nature whatsoever arising
out of or in connection with this Agreement that may be imposed upon, incurred
by or asserted against the Custodian; provided, however, that this Section 16
shall not relieve the Custodian from liability for its willful misfeasance, bad
faith or gross negligence.  If a claim for indemnification is made by the
Custodian in respect of a claim or demand made by a person not a party to any of
the

 

7

--------------------------------------------------------------------------------


 

Transaction Documents (a “Third-Party Claim”), the Borrower shall have the right
to assume control of the defense against the Third-Party Claim by counsel
reasonably satisfactory to the Custodian, at the sole expense of the Borrower or
Servicer (if BRT or an Affiliate thereof), as the case may be, and to compromise
and settle the Third-Party Claim with the prior written consent of the Custodian
(such consent not to be unreasonably withheld or delayed); provided, however,
that the Custodian may in its sole discretion withhold consent to any settlement
that would result in a criminal conviction, the issuance of an injunction
against the Custodian or the commitment on the part of the Custodian to take, or
to forbear to take, any action.  Notwithstanding the foregoing, the right of the
Borrower to defend the Custodian against a Third-Party Claim shall apply only so
long as (i) the Borrower notifies the Custodian in writing within twenty
(20) days after the Custodian has given notice of the Third-Party Claim that the
Borrower will indemnify the Custodian from and against any claims, losses,
liabilities, damages or expenses for which the Custodian is liable hereunder
resulting from such Third-Party Claim, (ii) the Borrower provides the Custodian
with evidence reasonably acceptable to the Custodian that the Borrower will have
the financial resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder, (iii) the Third-Party Claim involves only
monetary damages and does not seek an injunction or equitable relief, and
(iv) settlement of, or adverse judgment with respect to such Third-Party Claim
is not, in the good faith judgment of the Custodian, likely to establish a
precedential customer practice adverse to the continuing business interest of
the Custodian.  Each party shall cooperate reasonably in any such defense.  If
the Borrower does not assume control of the defense or fails to prosecute or
withdraws from such defense, the Custodian shall have the right, at the expense
of the Borrower to undertake the defense and to compromise or settle the
Third-Party Claim as it deems reasonably appropriate.  The provisions of this
Section 16 shall survive the resignation or removal of the Custodian and the
termination of this Agreement.

 

17.                                 Limitation of Liability.

 

(a)                                  In connection with the Custodian’s timely
performance of its obligations and duties under Section 5(a), Section 6 and
Section 7 hereof, the Custodian shall not be liable to the Borrower, the Agent
or any other Person for any loss, claim, damage, liability or expense resulting
from or arising out of any act or failure to act by it, other than for any loss,
claim, damage, liability or expense arising out of the Custodian’s failure to
perform such obligations in accordance with the standard of care set forth in
Section 2.  Except in connection with the Custodian’s timely performance of its
obligations and duties under Section 5(a), Section 6 and Section 7 hereof and
except as set forth in the immediately preceding sentence, the Custodian shall
not be liable to the Borrower, the Agent or any other Person for any loss,
claim, damage, liability or expense resulting from or arising out of any act or
failure to act by it in connection with this Agreement, other than for any loss,
claim, damage, liability or expense arising out of willful misfeasance, bad
faith, gross negligence or reckless disregard of its obligations hereunder.  In
no event shall the Custodian or its directors, affiliates, officers, agents, and
employees be held liable for any special, indirect, incidental, punitive or
consequential damages resulting from any action taken or omitted to be taken by
it or them hereunder or in connection herewith even if advised of the
possibility of such damages.  The

 

8

--------------------------------------------------------------------------------


 

obligations of the Custodian shall be determined solely by the express
provisions of this Agreement.  No representation, warranty, covenant, agreement,
obligation or duty of the Custodian shall be implied with respect to this
Agreement or the Custodian’s services hereunder.

 

(b)                                 In the Custodian’s review of documents
pursuant to Section 5 of this Agreement, the Custodian shall be under no duty or
obligation to inspect, review or examine the Receivable Files to determine that
the contents thereof are genuine, enforceable or appropriate for the represented
purpose or that they are other than what they purport to be on their face.

 

(c)                                  The Custodian may rely, and shall be
protected in acting or refraining to act, in each case, in accordance with the
terms of this Agreement, upon and need not verify the accuracy of, (i) any
written instructions, from any persons the Custodian reasonably believes to be
authorized to give such instructions, who shall only be, with respect to the
Borrower and the Agent, persons the Custodian believes in good faith to be
Authorized Representatives (as defined in Section 20 hereof), and (ii) any
written instruction, notice, order, request, direction, certificates opinion or
other instrument or document reasonably believed by the Custodian to be genuine
and to have been signed and presented by the proper party or parties, which,
with respect to the Borrower and the Agent, shall mean signature and
presentation by Authorized Representatives whether such presentation is by
personal delivery, express delivery or facsimile.

 

(d)                                 The Custodian may consult with counsel with
regard to legal questions arising out of or in connection with this Agreement,
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Custodian in reliance, in good faith, and in accordance therewith.

 

(e)                                  Except as otherwise expressly set forth
herein, no provision of this Agreement shall require the Custodian to expend or
risk its own funds or otherwise incur financial liability in the performance of
its duties under this Agreement if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity is not reasonably
assured to it.

 

(f)                                    The Custodian shall not be responsible or
liable for, and makes no representation or warranty with respect to, the
validity, adequacy or perfection of any lien upon, or security interest in, any
Pledged Receivables or related Receivable Files purported to be granted at any
time pursuant to the LSA.

 

(g)                                 Notwithstanding anything to the contrary in
Section 17(a), the Custodian shall not be liable for any delays in performance
for causes beyond its control, including, but not limited to, acts of war or
terrorism, computer viruses, power line failures, fire, flood, epidemic, strike,
acts of the Borrower or the Agent, restriction by civil or military authority in
their sovereign or contractual capacities or transportation

 

9

--------------------------------------------------------------------------------


 

failure.  In the event of any such delay, performance shall be extended for so
long as such period of delay.

 

(h)                                 The Custodian shall have no duties or
responsibilities except those that are specifically set forth herein.  The
Custodian shall be under no responsibility or duty with respect to the
disposition of any Receivable Files while such Receivable Files are not in its
possession.  If the Custodian shall request instructions from the Agent with
respect to any act, action or failure to act in connection with this Agreement,
the Custodian shall be entitled to refrain from taking such action and continue
to refrain from acting unless and until the Custodian shall have received
written instructions from the Agent, without incurring any liability therefor to
the Agent, the Borrower or any other person.

 

(i)                                     The Custodian shall not be responsible
for preparing or filing any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than for the
Custodian’s compensation or for reimbursement of expenses.

 

18.                                 Borrower and the Servicer Remain Liable. 
Notwithstanding any term or provision of this Agreement, (a) the Servicer, the
Guarantor and the Borrower shall remain liable under the LSA and other
agreements to which they are parties executed with respect to the Pledged Assets
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not been executed and (b) the exercise by the
Agent or the Custodian of any of their respective rights under this Agreement
shall not release the Borrower, the Guarantor or the Servicer from any of their
respective duties or obligations under the LSA or any other agreements executed
with respect to the Pledged Assets.

 

19.                                 Term of Agreement.  This Agreement shall be
terminated upon written notice of termination from the Agent to the Custodian
and payment in full of all amounts due to the Custodian hereunder.  If the LSA
has terminated on or prior to the termination of this Agreement, upon receipt of
written notice from the Agent, the Custodian shall deliver all documents
remaining in the Receivable Files to the Borrower or its designee at the
Borrower’s expense.  If the LSA remains in effect at the time this Agreement is
terminated, upon receipt of written notice from the Agent, the Custodian shall
deliver all documents remaining in the Receivable Files to the Agent or such
other person as may be designated by the Agent at the Borrower’s expense.

 

20.                                 Authorized Representatives.  The names of
the officers of the Borrower, the Servicer and of the Agent who are authorized
to give and receive notices, requests and instructions and to deliver
certificates and documents in connection with this Agreement on behalf of the
Borrower, the Servicer and the Agent (“Authorized Representatives”) are set
forth respectively on Exhibit 4A, Exhibit 4B and Exhibit 4C hereto.  From time
to time, the Borrower, the Servicer and the Agent may, by delivering to the
Custodian a revised exhibit, change the information previously given, but the
Custodian shall be entitled to rely conclusively on the last exhibit until
receipt of a superseding exhibit.  The parties hereto acknowledge and agree that
the Servicer has been

 

10

--------------------------------------------------------------------------------


 

appointed pursuant to the LSA as Servicer to service, administer and collect the
Pledged Receivables and otherwise to enforce the rights and interests of the
Borrower, the Agent and the Lenders in and under the Pledged Receivables and the
other Pledged Assets.  Until receipt by the Custodian of written notice, with a
copy to the Borrower and the Servicer, from the Agent of the designation of a
successor Servicer pursuant to the provisions of the LSA, the Borrower and the
Agent on behalf of the Lenders hereby authorize and instruct the Custodian to
accept performance of the Servicer, as the agent of the Borrower, the Agent and
the Lenders with respect to matters relating to the servicing, administration
and collection of the Pledged Receivables and the enforcement of the rights and
interests of the Borrower, the Agent and the Lenders in and under the Pledged
Receivables and the other Pledges Assets, including the discharge of such duties
of the Borrower hereunder.

 

21.           Notices.  Except where telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
overnight courier service, or by registered, certified or express mail, postage
prepaid, return receipt requested, or by facsimile copy (accompanied by a
telephonic confirmation of receipt thereof) and shall be deemed to be delivered
for purposes of this Agreement on (a) the fifth (5th)  Business Day following
the day on which such notice was placed in the custody of the U.S. Postal
Service, (b) the next Business Day following the day on which such notice was
placed in the custody of any overnight courier service, including express mail
service or (c) the same Business Day on which such notice is sent by messenger
or facsimile.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 21, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective facsimile numbers) indicated below, and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for such party below:

 

If to the Borrower:

BRT RLOC LLC
c/o BRT Realty Trust

60 Cutter Mill Road

Great Neck, New York 11021
Attention:  David W. Kalish
Facsimile No.: (516) 466-3132
Telephone No.: (516) 773-2715

 

 

If to the Servicer:

BRT Realty Trust
60 Cutter Mill Road

Great Neck, New York 11021
Attention:  David W. Kalish
Facsimile No.: (516) 466-3132
Telephone No.: (516) 773-2715

 

11

--------------------------------------------------------------------------------


 

If to the Agent:

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747
Attention: Bob Bernard
Facsimile No.: (631) 531-2798
Telephone No.: (631) 531-2172

 

 

If to the Custodian:

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747
Attention: Bob Bernard
Facsimile No.: (631) 531-2798
Telephone No.: (631) 531-2172

 

22.           GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

 

23.           Consent to Service; Submission to Jurisdiction; Waiver of Trial by
Jury.  Each party irrevocable consents to the service of process by registered
or certified mail, postage prepaid, to it at its address set forth in Section 21
hereof.  With respect to any claim arising out of this Agreement, each party
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York sitting in New York City, Nassau county or Suffolk County and
the United States District Courts located therein, and each party irrevocably
waives any objection which it may have at any time to the laying of venue of any
suit, action or proceeding arising out of or relating hereto brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in any inconvenient forum and further
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court, that such court does not have
jurisdiction over such party, provided that service of process is made as set
forth in this Section 23, or by any other lawful means.  To the extent permitted
by applicable law, each party irrevocably waives all right of trial by jury in
any action, proceeding or counterclaim arising out of or in connection with this
Agreement or any matter arising hereunder.

 

24.           Assignment; Binding Effect.  No party to this Agreement may assign
its rights or delegate its obligations under this Agreement without the express
written consent of the other parties hereto, which consent shall not be
unreasonably withheld.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns. 
In addition, each Lender shall be a third party beneficiary hereof.

 

25.           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed to be an original, and
together

 

12

--------------------------------------------------------------------------------


 

shall constitute and be one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

26.           Headings.  The Section headings are not part of this Agreement and
shall not be used in its interpretation.

 

27.           Representations, Warranties and Covenants of the Custodian.

 

(a)           The Custodian hereby represents and warrants to, and covenants
with the Agent, for the benefit of the Lender, and the Borrower that as of the
date hereof and as of each Borrowing Date:

 

(i)            The Custodian is a national banking association duly organized,
validly existing and in good standing under the laws of the United States of
America;

 

(ii)           The Custodian has the full power and authority to hold each
Contract and each other item in any Receivable File on behalf of the Agent, for
the benefit of the Lenders, and to execute, deliver and perform, and to enter
into and consummate all transactions contemplated by this Agreement and the LSA,
and has duly authorized the execution, delivery and performance of this
Agreement and the LSA, has duly executed and delivered this Agreement and the
LSA, and this Agreement and the LSA constitute the legal, valid and binding
obligations of the Custodian, enforceable against it in accordance with its
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;

 

(iii)          None of the execution and delivery of this Agreement, the LSA,
the delivery of Receivable Files to the Custodian, the consummation of the
transactions contemplated hereby or thereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement and/or the LSA will
conflict with or result in a breach of any of the terms, conditions or
provisions of the Custodian’s charter or bylaws or any agreement or instrument
to which the Custodian is now a party or by which it is bound or constitute a
default or result in an acceleration under any of the foregoing, or result in
the violation of any law, rule, regulation order, judgment or decree to which
the Custodian or its property is subject;

 

(iv)          There is no litigation pending or, to the Custodian’s knowledge,
after due inquiry, threatened, which if determined adversely to the Custodian,
would adversely affect the execution, delivery or enforceability of this
Agreement, or any of the duties or obligations of the Custodian thereunder, or
which would have a material adverse effect on the financial condition of the
Custodian;

 

13

--------------------------------------------------------------------------------


 

(v)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Custodian of or compliance by the Custodian with this
Agreement or the consummation of the transactions contemplated hereby or
thereby;

 

(vi)          Upon written request of the Agent, the Custodian shall take such
reasonable steps as requested by the Agent to protect or maintain any interest
in any Pledged Receivable; and

 

(vii)         The Custodian has not been notified by any party that any third
party claims an interest in the Pledged Receivables or is requesting the
Custodian to act as a bailee with respect to the Receivable Files, except such
interests as are created under the LSA.

 

(b)           The Custodian covenants and warrants to the Agent, each Lender and
the Borrower that as of the initial Borrowing Date: (i) it holds no adverse
interest, by way of security or otherwise, in any Pledged Receivable or
Receivable File; and (ii) the execution of this Agreement and the creation of
the custodial relationship hereunder does not create any interest, by way of
security or otherwise, of the Custodian in or to any Pledged Receivable or
Receivable File, other than the Custodian’s rights as custodian hereunder.

 

28.           Advice from Independent Counsel.  The parties hereto understand
that this Agreement is a legally binding agreement that may affect such party’s
rights.  Each party represents to the others that is has received legal advice
from counsel of its choice regarding the meaning and legal significance of this
Agreement and that it is satisfied with its legal counsel and the advice
received from it.

 

29.           Merger or Consolidation of the Custodian.  Any corporation,
banking association or trust company into which the Custodian may be merged or
converted or consolidated with, or any corporation, banking association or trust
company resulting from any merger, conversion or consolidation to which the
Custodian shall be a party, or any corporation, banking association or trust
company succeeding to all or substantially all the corporate trust business of
the Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.

 

30.           Certain Remedies; Instructions of Agent.

 

(a)           The Custodian may, in its discretion (with the consent of the
Agent), and shall, at the direction of the Agent, perform the Custodian’s duties
and protect and enforce the Custodian’s rights and the rights of the Agent and
the Lenders under this Agreement by such appropriate actions and proceedings as
the Custodian (with the consent of the Agent) or the Agent shall deem most
effective to protect and enforce any such rights, whether by bringing suit for
the specific enforcement of any covenant or agreement in this Agreement or by
the exercise of any power granted herein or therein, or

 

14

--------------------------------------------------------------------------------


 

by any other proper remedy or legal or equitable right vested in the Custodian
under this Agreement or by applicable law.

 

(b)           Without limitation to any provision of Section 30(a) hereof, the
Custodian hereby agrees to follow the reasonable instructions of the Agent with
respect to the performance of the Custodian’s duties, the exercise of the
Custodian’s powers and the enforcement of the Custodian’s rights (in any
capacity) and the rights of the Agent and the Lenders under this Agreement.

 

31.           Amendments.  No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of each of the
parties hereto, no termination or waiver of any provision of this Agreement or
consent to any departure therefrom by the Borrower or the Servicer shall be
effective without the written concurrence of the Agent, and no termination or
waiver of any provision of this Agreement or consent to any departure therefrom
by the Custodian shall be effective without the written occurrence of the Agent
and the Borrower.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.

 

 

BRT RLOC LLC, as the Borrower

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

 

BRT REALTY TRUST,

 

as the Servicer

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as the Custodian

 

 

 

 

 

By:

/s/ Paul Kesicki

 

 

Name:

Paul Kesicki

 

 

Title:

Vice President

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as the Agent

 

 

 

 

 

By:

/s/ Paul Kesicki

 

 

Name:

Paul Kesicki

 

 

Title:

Vice President

 

SIGNATURE PAGE TO

CUSTODIAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit 1 to
Custodial Agreement

 

FORM OF REQUEST FOR RELEASE OF DOCUMENTS

 

[                         , 20    ]

 

To:

Capital One, National Association

 

275 Broadhollow Road

 

Melville, New York 11747

 

Attention: Bob Bernard

 

Facsimile No.: (631) 531-2798

 

Telephone No.: (631) 531-2172

 

Re:          Custodial Agreement (the “Agreement”) dated as of June 22, 2011
among BRT RLOC LLC, BRT Realty Trust, as Servicer, Capital One, National
Association, as the Agent and Capital One, National Association, as the
Custodian

 

In connection with the administration of the Pledged Receivables and related
Receivable Files held by you as the Custodian for the Agent, for the benefit of
the Lenders, we request the release, and acknowledge receipt of the [Receivable
File/specify documents] for the Pledged Receivable(s) described below, for the
reason(s) indicated.

 

Obligor’s Name, Address & ZIP Code:

 

Receivable Number:

 

Reason for Requesting Documents (check one)

 

1.             Receivable paid in full

 

2.             Receivable substituted with alternate Receivable to be delivered
to the Custodian with a revised Receivables Schedule indicating substitutions

 

3.             Receivable liquidated by

 

4.             Documents required for Servicing

 

5.             Other (explain)

 

If part of the Receivable File was previously released to us, please release to
us our previous Request for Release of Documents on file with you, as well as
any additional documents in your possession relating to the above specified
Pledged Receivable.

 

This request also constitutes a trust receipt. Servicer hereby promises and
declares to Custodian and Agent that Servicer will safeguard and hold the
Pledged Receivables

 

Exhibit 1-1

--------------------------------------------------------------------------------


 

shipped to Servicer pursuant to this request in trust, and as agent and bailee,
for Agent and Agent shall continue to have and Servicer will defend, a first and
prior security interest in all such Pledged Receivables pursuant to the LSA.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Agreement.

 

 

BRT REALTY TRUST, as Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

Exhibit 2 to
Custodial Agreement

 

FORM OF COLLATERAL RECEIPT

 

[                         , 20    ]

 

Collateral Receipt

 

BRT RLOC LLC
c/o BRT Realty Trust

60 Cutter Mill Road

Great Neck, New York 11021
Attention:  David Kalish

 

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747
Attention: Bob Bernard

 

Re:             Custodial Agreement (the “Agreement”) dated as of June 22, 2011
among BRT RLOC LLC, BRT REALTY TRUST, as Servicer, Capital One, National
Association, as the Agent and Capital One, National Association, as the
Custodian

 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 5 of the Agreement, the
undersigned, as the Custodian, hereby certifies that, as to each Pledged
Receivable listed in the Receivables Schedule dated [                     ,
20    ], a copy of which is attached hereto, it has reviewed the documents
delivered to it pursuant to Section 3 of the Agreement and has determined that,
except as noted in the attached Schedule of Deficiencies, (i) all Specified
Documents with respect to the related Receivable File appear, on their face, to
be fully executed and are in its possession, (ii) such Specified Documents have
been reviewed by it and have not been mutilated, damaged, torn or otherwise
physically altered (handwritten additions, changes or corrections shall not
constitute physical alteration if initialed by BRT or Borrower and the Obligor
related to such Pledged Receivable) and such documents relate to such Pledged
Receivable, and (iii) other than the item required under clause (iv) of the
definition of the Receivables Schedule based on its examination of the related
Receivable File, the information set forth in the Receivables Schedule
respecting such Pledged Receivable accurately reflects the information set forth
in the related Receivable File.  The Custodian has made no independent
examination of such documents beyond the review specifically required in the
Agreement.  The Custodian makes no representations as to the: (i) validity,
legality, sufficiency, enforceability or genuineness of any such documents
contained in the Receivable File related to any of the Pledged Receivables
identified on the Receivables Schedule other

 

Exhibit 2-1

--------------------------------------------------------------------------------


 

than that such documents are fully executed, or (ii) collectability,
insurability, effectiveness or suitability of any such Pledged Receivable.

 

Exhibit 2-2

--------------------------------------------------------------------------------

 


 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Agreement.

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as the Custodian

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit 2-3

--------------------------------------------------------------------------------


 

SCHEDULE OF DEFICIENCIES

 

Exhibit 3 to
Custodial Agreement

 

[                         , 20    ]

 

FORM OF RETURN OF DOCUMENTS TO CUSTODIAN

 

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747

Attention: Bob Bernard
Facsimile No.: (631) 531-2798
Telephone No.: (631) 531-2172

 

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747

Attention: Bob Bernard
Facsimile No.: (631) 531-2798
Telephone No.: (631) 531-2172

 

Re:                               Custodial Agreement (the “Agreement”) dated as
of June     , 2011 among BRT RLOC LLC, BRT REALTY TRUST, as Servicer, Capital
One, National Association, as the Agent and Capital One, National Association,
as the Custodian

 

Ladies and Gentlemen:

 

In accordance with Section 8 of the Agreement, enclosed please find the
[Receivable File/specify documents] for the Pledged Receivable(s) described
below:

 

[Obligors Name, Address & Zip Code:

 

Receivable Number:  ]

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Agreement.

 

 

BRT REALTY TRUST, as Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                    , 20

 

Exhibit 3-1

--------------------------------------------------------------------------------


 

RECEIPT ACKNOWLEDGED:

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as the Custodian

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

Exhibit 3-2

--------------------------------------------------------------------------------


 

Exhibit 4A to
Custodial Agreement

 

AUTHORIZED REPRESENTATIVES

 

Authorized Representatives of BRT RLOC, LLC

 

NAME

 

TITLE

 

SIGNATURE

Mark H. Lundy

 

Senior Vice President and Secretary

 

 

David W. Kalish

 

Senior Vice President - Finance

 

 

Jeffrey A. Gould

 

Chief Executive Officer

 

 

Isaac M. Kalish

 

Treasurer

 

 

 

Exhibit 4-1

--------------------------------------------------------------------------------


 

Exhibit 4B to
Custodial Agreement

 

AUTHORIZED REPRESENTATIVES

 

Authorized Representatives of BRT REALTY TRUST

 

NAME

 

TITLE

 

SIGNATURE

Mark H. Lundy

 

Senior Vice President and Assistant Secretary

 

 

David W. Kalish

 

Senior Vice President - Finance

 

 

Jeffrey A. Gould

 

Chief Executive Officer

 

 

 

Exhibit 4-2

--------------------------------------------------------------------------------


 

Exhibit 4C to
Custodial Agreement

 

AUTHORIZED REPRESENTATIVES

 

Authorized Representatives of the Agent

 

NAME

 

TITLE

 

SIGNATURE

Paul Kesicki

 

Vice President

 

 

 

Exhibit 4-3

--------------------------------------------------------------------------------


 

Exhibit 5
Custodial Agreement

 

FORM OF CONFIRMATION AND NOTICE OF PLEDGE

 

[                         , 20    ]

 

Capital One, National Association
275 Broadhollow Road

Melville, New York 11747

Attention: Bob Bernard

 

Ladies and Gentlemen:

 

The undersigned hereby notifies you, as the Custodian, that the Contracts and
related Receivable Files specified in the attached Schedule A (the “Receivables
Schedule”) have been pledged by BRT RLOC LLC (the “Borrower”) pursuant to a Loan
and Security Agreement, dated as of the date hereof (as amended, restated,
supplemented and/or otherwise modified from time to time, the “LSA”), among the
Lenders named therein (collectively, the “Lenders”), Capital One, National
Association, as custodian, Capital One, National Association, as agent (the
“Agent”), BRT Realty Trust, as servicer (the “Servicer”), BRT Realty Trust, as
guarantor, and the Borrower, and are to be held by you as bailee of, and agent
for, the Agent, for the benefit of the Lenders, as secured party pursuant to the
provisions of the Custodial Agreement (the “Custodial Agreement”) dated as of
June     , 2011 among Borrower, Servicer, Agent and the Custodian, until
released or transferred as provided in the Custodial Agreement.  Capitalized
words used herein and not otherwise defined herein shall have the respective
meanings assigned to them in the Custodial Agreement.

 

A security interest in the Pledged Receivables has been granted to the Agent,
for the benefit of the Lenders, pursuant to the LSA.  You are instructed to
enter the Agent’s name and address in your records as the pledgee of such
Pledged Receivables and to promptly provide to the Agent an acknowledgment of
this Notice of Pledge by signing in the space provided below and delivering an
acknowledged copy of this Notice of Pledge to the Agent at Capital One, National
Association, 275 Broadhollow Road, Melville, New York 11747, Attention: Bob
Bernard.  Such acknowledgment will serve to confirm that this Notice of Pledge
has been duly received by you and that (i) the related Receivable Files are
being held by you as bailee of, and agent for, the Agent, for the benefit of the
Lenders, and (ii) you have duly reflected on your records that the Agent, for
the benefit of the Lenders, has been granted a security interest in and to such
Contracts and related Receivable Files all in accordance with the provisions of
the Custodial Agreement.

 

[Signature page to follow.]

 

Exhibit 5-1

--------------------------------------------------------------------------------


 

 

BRT RLOC LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

 

as the Custodian

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Exhibit 5-2

--------------------------------------------------------------------------------


 

Schedule A

 

Receivables Schedule

 

Schedule A-1

--------------------------------------------------------------------------------

 